Per Curiam.

The prior preclusion orders of Special Term including the order of Mr. Justice Walter to which plaintiff consented were not appealed from and the time to appeal has expired. Those orders were binding on appellant and require preclusion as to items 13, 14 and 15 of defendant’s demand unless a further bill is served by plaintiff complying seriatim with those specific demands.
The order appealed from should be affirmed, with $20 costs and disbursements to defendant-respondent, and plaintiff shall be precluded as to items 13, 14 and 15 unless within ten days after service of the order to be entered herein with notice of entry, plaintiff serves a bill of particulars answering separately items 13, 14 and 15 of the demand. Settle order.
Peek, P. J., Dore, Cohn, Callahan and Shientag, JJ., concur.
*1055Order unanimously affirmed, with $20 costs and disbursements to respondent, and plaintiff is precluded as to items 13, 14 and 15 unless, within ten days after service of a copy of the order, with notice of entry thereof, and upon payment of said costs, plaintiff serves a bill of particulars answering separately items 13, 14 and 15 of the demand. Settle order on notice.